Case 1:19-cv-00679-NRN Document 7 Filed 04/10/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-00679

LILLEBABY, LLC,
                               Plaintiff,
                          v.
                                                   DEMAND FOR JURY TRIAL
YOU + ME
                               Defendant.



                 FED. R. CIV. P. 41(a)(1)(A)(i) NOTICE OF VOLUNTARY
                    DISMISSAL AGAINST DEFFENDANT YOU+ME


       Plaintiff LILLEbaby, LLC, by and through its attorneys, and pursuant to FED.R.CIV.P.
41(a)(1)(A)(i), submits the foregoing Notice of Voluntary Dismissal Against Defendant
You+Me.
       1.      Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure provides, in pertinent
part, that “the plaintiff may dismiss an action without a court order by filing (i) a notice of
dismissal before the opposing party serves either an answer or a motion for summary judgment.”
       2.      This matter was filed on March 6, 2019. See Doc. No. 1.
       3.      Defendant You+Me has served neither an answer nor a motion for summary
judgment in this case.
       LILLEbaby, LLC hereby dismisses Defendant You+Me from this action without
prejudice in accordance with FED. R. CIV. P. 41(a)(1)(A)(i), with all parties to bear their own
costs and attorneys’ fees.




                                               1
Case 1:19-cv-00679-NRN Document 7 Filed 04/10/19 USDC Colorado Page 2 of 2




Respectfully Submitted,

Dated: April 10, 2019
                                     By: /s/ Christopher L. Limpus

                                     Christopher L. Limpus
                                     LIMPUS & LIMPUS
                                     7723 Arlington Drive
                                     Boulder, Colorado 80303
                                     Telephone: (303) 731-9540
                                     Chris@limpuslaw.com
                                     Attorneys for Plaintiff LILLEbaby, LLC




                                CERTIFICATE OF SERVICE


       I hereby certify that a true and complete copy of the foregoing has been served by
forwarding said copy on this the 10th day of April 2019, via email to:

       David A. Gerasimow
       HUSCH BLACKWELL LLP
       120 South Riverside Plaza, Suite 2200
       Chicago, IL 60606-3912
       David.Gerasimow@huschblackwell.com


                                                /s/ Christopher L. Limpus
                                                Christopher L. Limpus, Esq.




                                            2
